Citation Nr: 0500965	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-039 34	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2, 1978 to June 
22, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to pes planus.  
The veteran perfected an appeal for that issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's pes planus existed prior to service and was 
not aggravated by active service.


CONCLUSION OF LAW

The pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 
2003); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that she is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  VA will also request 
that the veteran provide any evidence in her possession that 
pertains to the claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In this case, in letters dated in June 2002 and November 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any further evidence in his possession that 
pertains to the claim.  In addition, in its January 2000 
statement of the case and January 2004 supplemental statement 
of the case (SSOC), the RO explained the basis for the denial 
for service connection of pes planus.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA medical 
records and examination reports.  He has not alluded to the 
existence of any other evidence that is relevant to her 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

The veteran underwent a pre-entrance examination in January 
1978, which revealed no foot abnormalities.  The veteran 
denied a history of any foot problems on the Report of 
Medical History of the same date.  

The veteran entered active service on June 2, 1978.  His 
service medical records indicate that on his first day of 
training he complained of a protuberance bilaterally on his 
feet causing pain.  The examiner suggested padding for his 
boots.  On his second day of training he was treated again 
for his feet.  Physical examination revealed that he had flat 
feet and bone protruding bilaterally from his feet.  Two days 
later, he indicated that he had no improvement from 
treatment, and that he had a long history of pain along the 
lateral border of both feet which began in childhood.  
Physical examination revealed bilateral pes planus and 
limitation of ankle dorsiflexion.  His gait was noted to be 
bouncing with early heel-off.  He had not been helped by 
arches or taping.  The examiner recommended him for 
separation from service due to bilateral pes planus. 

On June 13, 1978, a podiatry evaluation revealed that he was 
being evaluated on the sixth day of training, and was 
referred to the podiatry clinic complaining of bilateral foot 
pain.  During the evaluation he reported he had known since 
childhood that he was bow-legged and had moderate flat feet.  
He stated that he had occasional pain along the lateral 
borders of his feet prior to enlistment, but that these did 
not occur very often.  The physician noted that veteran 
denied foot problems on his pre- enlistment examination, and 
that the feet were recorded as being within normal limits.  
The physician diagnosed pes planus deformity, painful, which 
was not in the line of duty and existed prior to service.  
The physician stated, "The above medical condition existed 
prior to entry into service and has not been aggravated by 
service beyond the normal progression of the disease."  
Discharge from service was recommended.  On June 14, 1978, a 
Medical Board was convened, which recommended discharge by 
reason of physical disability that existed prior to service 
and was not permanently aggravated thereby.  

VA medical records from July 1999 to March 2001 were 
received, showing treatment for bilateral pes planus and foot 
pain.  

During a March 2000 VA examination, the veteran complained of 
bilateral foot pain when walking long distances.  The 
examiner noted that flat feet were not shown.  The examiner 
diagnosed essentially unremarkable examination of the feet, 
bilaterally with calcific lesion in base of fifth metatarsal, 
and a bone island on the left foot.  

Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  "The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the 
government fails to rebut the section 1111 presumption, the 
claim is one for service connection, not aggravation.  Id.

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Here, it is unclear as to whether the negative pre-entrance 
examination qualifies the veteran to be deemed in sound 
condition "when examined, accepted and enrolled for 
service," due to the remoteness in time of this examination 
to his actual entrance on duty.  See 38 C.F.R. § 3.304(b).  
However, for the sake of argument, the Board will assume that 
the presumption of soundness attaches in this case, and that 
clear and unmistakable evidence that the condition pre-
existed service and was not aggravated thereby is required to 
rebut the presumption of soundness.  

The Board finds that the evidence clearly and unmistakably 
shows the veteran's pes planus pre-existed service and was 
not aggravated thereby.  38 U.S.C.A. § 1111.

The veteran's pre-entrance examination, which was conducted 6 
months prior to entrance on active duty, revealed no 
complaints or findings of flat feet.  The veteran entered 
active duty on June 2, 1978, and on the first day of training 
on June 6, 1978, he presented to sick call for complaints of 
foot pain.  At that time he admitted a lifelong history of 
foot problems.  By June 9, 1978, he was recommended for 
discharge.  The veteran underwent an examination by a 
physician, who diagnosed pes planus deformity.  The 
physician, after reviewing the veteran's records, including 
his pre-entrance physical examination and treatment reports, 
determined that the veteran's pes planus deformity existed 
prior to entry into service and was not aggravated by service 
beyond the normal progression of the disease.

The 6-month lapse of time between the veteran's pre-entrance 
examination and his actual entrance on duty; his presentation 
to sick call on the first day of training with a finding of a 
bony protuberance at that time and a diagnosis of pes planus 
in the podiatry clinic the following day; and the medical 
expertise of the physician who examined the veteran, reviewed 
his service medical records, and considered historical 
information provided by the veteran, constitute clear and 
unmistakable evidence that the disorder existed prior to 
service.  Moreover, the physician's conclusion that the 
disorder was not aggravated by the veteran's few days of 
training beyond the normal progression of the disorder was 
also based on his medical expertise and his review of the 
service medical records.  38 C.F.R. § 3.304.  Thus, this 
evidence constitutes clear and unmistakable evidence that the 
condition was not aggravated by service.

Additionally, the absence of medical treatment for the foot 
disability for twenty years after he left service constitutes 
further evidence of the disorder not having been aggravated 
during service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

For the reasons shown above, the Board finds therefore that 
the evidence clearly and unmistakably shows that the 
veteran's foot problems existed prior to service and were not 
aggravated during service.  Thus, the claim for service 
connection for pes planus must be denied.


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


